Title: To Thomas Jefferson from Thomas Ketland, 7 December 1805
From: Ketland, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 7th Decr 1805
                  
                  I have the honor, with the most profound respect, to inclose a Memorial signed by a very considerable number of Respectable Merchants of this City recommending Mr Richard Worsam Meade, now at Cadiz, to the appointment of Consul at Cadiz.
                  Should it be your pleasure to accord with this solicitation, the favor will be acknowledged by him who subscribes himself with the highest Respect 
                  Sir Your most obedt hble Servt
                  
                     Thos. Ketland 
                     
                  
               